DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 12-14 have been amended.  Claims 2-4, and 7-11 are cancelled.  Claims 1, 5-6, and 12-14 are pending in present application.  

Terminal Disclaimer
The terminal disclaimer filed on 03/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,265,312 (U.S. Application No. 16/101,828) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Amendment by Applicants’ representative Mr. Robert A. Gurr on 03/23/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 1, 12, and 14 overcome all the reactions.  The rejections are hereby withdrawn.

Obviousness-type double patenting claim rejection
 
Applicant filled TD over U.S. Patent No. 10,265,312.  Since the terminal disclaimer has been accepted and recorded, the 1st ODP rejection over the `312 patent is hereby withdrawn.
However, Applicant fails to respond to the 2nd ODP rejection over U.S. Patent No. 10,835,526 (“the `526 patent”), see pages 7-8 of the previous Office action.  Accordingly, the ODP rejection of claims 1, 5-6, and 12-14 over the `526 patent is maintained. 
Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments to claims 1 and 12 overcome rejection of claims 1 and 12.  The rejection is hereby withdrawn.

Conclusions
Claims 1, 5-6, and 12-14 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731